This is an appeal from an order refusing temporary writ of injunction.
By his petition plaintiff shows that certain shares of stock in a cattle company were deposited as security for a note executed by him, payable to the order of the El Paso Bank  Trust Company, which note provides for sale of the stock in case of failure to pay the note, etc. It is then alleged that an irregular sale had been made, and the prayer is that sale be set aside, and the cattle company be enjoined from transferring the stock upon its books to the name of the purchaser, etc. The defendants denied the allegations under oath.
The appellant has not briefed the case. True, he is not required to do so, but the failure to do so leaves this court to make its search of the record for error, which has been done. Finding none, the cause is affirmed.